Hathaway, J.
— In the case of Mace v. Wells, 7 How. 272, upon which the defendant relies, no judgment had been recovered on the note paid by Mace ; the foundation of his claim was payment of the original debt, which was provable in bankruptcy.
In the case at bar, the foundation of the plaintiff’s claim is the payment of a judgment recovered against the defendant and his sureties, (of whom the plaintiff was one,) after the defendant’s discharge, which judgment was not provable in bankruptcy.
The question presented by the case, has been decided by this Court, in Holbrook v. Foss, 27 Maine, 441, and Pike v. McDonald, 32 Maine, 418, and other cases cited by counsel in argument.
According to those decisions, a default must be entered.
Shepley, C. J., Wells, Howard and Rice, J. J., concurred.